DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 12/3/2021 is acknowledged.  The traversal is on the ground(s) that all claims in the application can be examined without undue burden on the examiner because claims 11-20 recite first and second bearings for attachment to a humeral stem with similar features to the first and second bearings of claims 1-10. Applicant argues a search of the relevant art for claims 1-10 will reveal relevant art for claims 11-20.  This is not found persuasive because while both inventions recite a first and second bearing, the details of the first and second bearing are different. For instance, the combination does not require a second distance greater than a first distance as defined in claim 1. The claims directed to the combination also define features of a first and second bearing as they relate to the humeral stem which is not recited in claim 1. A search of the relevant art for claims 1-10 will not necessarily reveal relevant art for claims 11-20 since claims 11-20 require a humeral stem having a tray and relate features of the first and second bearings to the humeral stem which is not required by the subcombination claims. Claims 1-10 are not even directed to a shoulder implant (the search included a search of acetabular components as well as other bearing components) and therefore the search for claims 1-10 is different from a search directed to a reverse shoulder implant assembly comprising a humeral stem and bearings as claimed in claims 11-20. Such an extensive search of both inventions would present an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
s 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/918947, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose the second thickness is greater than the first thickness in combination with the second distance is greater than the first distance. Fig. 16 of the provisional application has different thicknesses but there is no disclosure of distances from a lateral side to a position normal to the minimum point of inflection. At least figures 1A-3C of the instant application are not shown in the provisional application. Accordingly, claims 1-10 have an effective filing date of 2/20/2020.
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites “the first and second recess is” which is believed to be in error for --the first and second recesses are--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cardon et al. WO2019/133905A1 (hereafter referred to as Cardon). (Note, even if applicant were to show that the claims of the application are supported by the provisional application, which the examiner does not agree with, the claims are also rejected under 102(a)(2) since Cardon was effectively filed prior to even the provisional application.)
Regarding claim 1, Cardon discloses an orthopedic medical device comprising a first bearing 846 for attachment to an implant (fig.37), the first bearing including a first substantially planar base (considered the base of the bearing which is received by the stem as shown in figs.36-37), a first recess 850 adapted to receive an implant component, wherein the first recess includes a first minimum point of inflection, wherein a position normal to the first minimum point of inflection along the first substantially planar base is spaced from a lateral side of the first substantially planar base a first distance (see d1 in 

    PNG
    media_image1.png
    679
    681
    media_image1.png
    Greyscale

	Regarding claim 2, see fig.35 which shows additional components 841’ and 843’ have a distance and thickness greater than both a first component 840 and second component 841 or 843. 
	Regarding claim 3, see figs. 34-37 for concave shaped recesses.
	Regarding claim 7, see +3 in fig. 35 which is 3 mm and also see par.176 for a range of 1-5 mm.
	Regarding claim 8, bearing 841’ or 843’ as shown in fig.35 may be considered a second bearing which has a greater thickness and distance. In which case, the second thickness is at least 2 mm since the thickness greater than 840 is 3 mm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cardon.
Regarding claim 4, Cardon discloses the invention substantially as claimed and as discussed above, but with respect to the embodiment of figs. 34-37, Cardon does not disclose that the first and second bearings have a cross-sectional profile along their midline of a first and second trapezoid, respectively, having sides at a first and second angle wherein the second angle differs from the first angle.
However, Cardon discloses a first bearing having a cross-sectional profile of a first trapezoid having sides at a first angle and a second bearing having a cross-sectional profile of a second trapezoid having sides at a second angle that differs from the first angle for the purpose of reducing the likelihood of impingement (fig.26 and par.145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second bearings of the embodiment of Cardon figs.34-37 as discussed above with respect to claim 1 to have the trapezoidal cross-sections with different angles as taught by Cardon in the embodiment of fig.26 in order to reduce the likelihood of impingement thereby improving the function of the medical device.
Regarding claims 9 and 10, Cardon discloses the invention substantially as claimed and as discussed above with respect to claim 8. While Cardon does not specifically state that the second thickness is at least 5 mm or 8 mm, Cardon discloses a specific example of 3 mm and states that the .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cardon as applied to claim 1 above, and further in view of Deransart et al. 2017/0340449 (hereafter referred to as Deransart). Cardon discloses the invention substantially as claimed and as discussed above, however, Cardon does not disclose that the first and second bearings comprise ultra-high molecular weight polyethylene.
Deransart teaches a bearing for a medical device, in the same field of endeavor, wherein the bearing 12 is formed of UHMWPE (par.104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select UHMWPE as the material of the first and second bearings of Cardon since UHMWPE is a conventional and well-known bearing material in the art of prosthetic devices as specifically taught by Deransart. It would have been further obvious to select UHMWPE since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rister et al. 2019/0254827 fig.4 discloses first and second bearings as claimed in at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774